DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takagi et al. US 20180150000.
Regarding claim 1, Takagi et al. discloses:
A fixing device comprising:
a heating roller (12) (FIG. 3);
a pressing roller (13) (FIG. 3) holding a sheet with the heating roller;
a heating part (14) (FIG. 3) which heats the heating roller;
a heat insulating member (27) (FIGs. 4, 7A, and 7B) fitted on an end portion in an axial direction of the heating roller, having a heat-resistance to heat applied from the heating roller and having an inclined shape in which an outer diameter becomes small toward an inside in the axial direction of the heating roller (FIG. 7B); and
a bearing (25) (FIG. 4) by which the heating roller is supported through the heat insulating member.
Regarding claim 2, Takagi et al. discloses:
wherein the inclined shape of the heat insulating member is formed so as to have an angle at which contact with the bearing is maintained owing to thermal expansion in a radial direction of the heat insulating member even if the heat insulating member is shifted outward in the axial direction owing to thermal expansion in the axial direction of the heating roller (FIGs. 4 and 7B) [0033 and 0036] (the heat insulating member maintains contact with the bearing).
Regarding claim 4, Takagi et al. discloses:
a regulating member (29) (FIG. 4) provided on an outer circumferential surface of the heating roller with a gap from an outer surface in the axial direction of the heat insulating member.
Regarding claim 5, Takagi et al. discloses:
	wherein the heat insulating member has a flange part (34) (FIG. 7A) facing an outer surface in the axial direction of the bearing (FIG. 4).
Regarding claim 6, Takagi et al. discloses:
wherein the heat insulating member has a slit (31) (FIG. 7A) penetrating in the axial direction.
Regarding claim 7, Takagi et al. discloses:
wherein the heating roller is formed in a cylindrical shape, has a main body part positioned in a center portion in the axial direction and shaft parts positioned in end portions in the axial direction and having a diameter smaller than a diameter of the main body part (FIG. 4), and
the heat insulating member is fitted on the shaft part (FIG. 4).
Regarding claim 8, Takagi et al. discloses:
wherein a heat expansion coefficient of the heat insulating member is larger than a heat expansion coefficient of the heating roller [0025 and 0033] (resin vs. metal).
Regarding claim 9, Takagi et al. discloses:
An image forming apparatus comprising:
an image forming device (5) (FIG. 1) which forms a toner image on a sheet; and
the fixing device according to claim 1, which fixes the toner image on the sheet.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record does not disclose or suggest the recited “wherein an inclination angle of the inclined shape to the axial direction is 1⁰ or more and 2⁰ or less” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852